Title: From Thomas Jefferson to George Washington, [ca. 18–19 August 1793]
From: Jefferson, Thomas
To: Washington, George



  [ca. 18–19 Aug. 1793]

Th: Jefferson on examination of the subject finds that the resolution for restoring or compensating prizes taken by the proscribed vessels was agreed to by the heads of departments and Atty. Genl. on the 5th. There was a difference of opinion how far it should be communicated to Mr. Hammond; the President was pleased to call at the office of Th:J. and to decide in favor of a full communication, on the same day (between 2. and 3. aclock he believes). Th:J. on considering the subject, found it would require caution of expression in both letters, that is, to Mr. Genet and Mr. Hammond. He took therefore till the next day to prepare the draughts. The President called on him in the country the next morning (the 6th.) and after his departure, Th:J. went on with the beginning of the letter to Mr. Gouvr. Morris, which he had begun, and had read a part of to the President. He was therefore later than usual in going to town. When he arrived there he sent the two draughts of letters to Genet and Hammond for the President’s approbation. Whether they did not come back to his office till he had left town, or whether they could not be copied in time, he does not recollect; but he finds the press copy of the letter to Mr. Genet, in Mr. Taylor’s hand writing, dated Aug. 7.
